DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nanda Alapati on February 4, 2021.

The application has been amended as follows: 
Claim 1, NEW Line between Lines 18 and 19: -- the damping mechanism (20) further comprises an elastic member (44); -- has been inserted.
Claim 9 has been CANCELLED.
Claim 36 has been CANCELLED.

Allowable Subject Matter
Claims 1-6, 10-31 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Komai (JP 2002-079405 A), discloses a weight in a chamber comprising a blind hole, but the reference fails to disclose or suggest the weight therein being combined with an elastic member as per amended claim 1.  Relative to claim 30, the closest prior art of record, Medvedev et al. (SU 1134300 A), discloses a weight adjustment assembly but does not disclose or suggest the force being applied to the weight being applied in a direction parallel to the elongation axis.  It is also worth noting that the Perkowski (US Pub. No. 2013/0147707 A1) does not include a lid as claimed in claim 30 such that that reference also falls short of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Stat/us information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RYAN C RUFO/Primary Examiner, Art Unit 3722